DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        KARISMA HOTELS & RESORTS CORPORATION LTD.,
                         Petitioner,

                                     v.

    DAVID HOFFMANN, as Personal Representative of the Estate of
  LISA HOFFMANN, PREMIER WORLDWIDE MARKETING, LLC, and
              PREMIER GUEST SERVICES, LLC,
                        Respondents.

                               No. 4D22-729

                              [June 22, 2022]

   Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Nicholas R. Lopane, Judge; L.T. Case
No. 20-008429 CACE (03).

   Mark D. Tinker of Cole, Scott & Kissane, P.A., Tampa, for petitioner.

    Joseph J. Slama, Christopher W. Royer, and Kelley B. Stewart of
Krupnick Campbell Malone Buser Slama Hancock, P.A., Fort Lauderdale,
for respondent David Hoffmann, as Personal Representative of the Estate
of Lisa Hoffmann.

PER CURIAM.

   In August 2021, the Florida Supreme Court amended Florida Rule of
Civil Procedure 1.280(h) to expressly adopt the apex doctrine in the
corporate context. In re Amend. to Fla. Rule of Civ. Proc. 1.280, 324 So. 3d
459, 461 (Fla. 2021). In doing so, specific affidavit requirements were
established for an officer seeking a protective order preventing the officer
from being subject to a deposition.

    Per the new rule, the officer’s affidavit must explain that the officer
“lacks unique, personal knowledge of the issues being litigated.” Fla. R.
Civ. P. 1.280(h). The Florida Supreme Court specified that “[b]ald
assertions of ignorance will not do.” In re Amend. to Fla. Rule of Civ. Proc.
1.280, 324 So. 3d at 463. An explanation of the relationship between the
litigation and the officer’s apex position is necessary for the court to
sufficiently evaluate the applicability of the officer’s personal knowledge.
Id.

   In relevant part, the affidavit in this case states only:

      I lack unique or personal knowledge of the issues being
      litigated in this matter apart from the information provided in
      the numerous depositions taken of the current and past
      executives/representatives of Defendant, Premier Worldwide
      Marketing, LLC and Defendant, Premier Guest Services, LLC.

   This is the type of “bald assertion of ignorance” disapproved by the
Florida Supreme Court. The affidavit was insufficient, and the trial court
did not depart from the essential requirements of law in compelling the
deposition of the corporate officer. The petition for writ of certiorari is
denied.

   Petition denied.

GROSS, CIKLIN and CONNER, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2